Citation Nr: 0920407	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
right leg disability, has been received.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right ankle 
disorder, to include as secondary to the service-connected 
right leg disability, has been received.  

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
right leg disability.

4.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
right leg disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January 1955 to October 
1957.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  The Board 
remanded the case for additional development in January 2008; 
the case has now been returned to the Board for appellate 
review.

The Board notes that the appellant's claims for service 
connection for a right knee condition and a right ankle 
condition were originally denied in a May 1964 rating 
decision; that May 1964 rating decision represents the last 
final action on the merits of those two claims.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  In June 1964, the appellant 
was provided notice of the denials of his right knee and 
ankle claims, but he did not appeal either denial.  The May 
1964 rating decision therefore represents the last final 
decision on any basis as to the issues of service connection 
for any right knee or ankle condition.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

The issues of entitlement to service connection for a lumbar 
spine disorder and a left knee disorder are addressed in the 
REMAND portion of the decision below and those two issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the appellant's claims for service 
connection for a right knee disorder and a right ankle 
disorder in a rating decision issued in May 1964; notice was 
given to the appellant the next month, however he did not 
appeal that denial.

2.  The evidence received since the May 1964 rating decision, 
when presumed credible and when considered with previous 
evidence, relates to an unestablished fact necessary to 
substantiate each claim and, when considered together with 
the previous evidence of record, raises a reasonable 
possibility of substantiating each claim.

3.  It is as likely as not that the appellant's currently 
diagnosed right patellar pain syndrome/right knee strain with 
arthritis is attributable to his service-connected right leg 
disability.

4.  It is as likely as not that the appellant's currently 
diagnosed right ankle strain is attributable to his service-
connected right leg disability.


CONCLUSIONS OF LAW

1.  The May 1964 rating decision that denied the claims 
relating to service connection for right knee and ankle 
disorders is a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the May 1964 rating 
decision is new and material, and consequently does serve to 
reopen the appellant's claims of entitlement to service 
connection for right knee disorder and a right ankle 
disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 
3.307, 3.309 (2008).

3.  With resolution of reasonable doubt in the appellant's 
favor, the evidence is in equipoise and warrants service 
connection for his right knee patellar pain syndrome and/or 
right knee strain with arthritis.  38 U.S.C.A. §§ 1101, 1110, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

4.  With resolution of reasonable doubt in the appellant's 
favor, the evidence is in equipoise and warrants service 
connection for his right ankle strain.  38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO advised the appellant of such information concerning 
ratings and effective dates in correspondence sent to him in 
February 2008.

Because the appellant's attempt to reopen his right knee and 
right ankle claims has been granted by the Board, VA's duty 
to notify and assist has been fulfilled.  Furthermore, 
inasmuch as the Board is allowing the claims for service 
connection for a right knee disability and a right ankle 
disability secondary to the service-connected right leg 
disability, the appellant will not be prejudiced by the 
Board's decision even if the duty to notify and duty to 
assist provisions contained in the law have not been 
completely satisfied.  

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled to the 
extent necessary for these two claims and no further action 
is necessary under the mandate of the VCAA.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

I.  New and material evidence

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The May 1964 rating decision, 
the last time the right knee and ankle secondary service 
connection claims were finally disallowed on any basis, is 
final; those claims may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. § 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Therefore, the appellant's claims may be 
reopened only if new and material evidence has been secured 
or presented since the May 1964 rating decision.  See Glynn 
v. Brown, 6 Vet. App. 523 (1994).

The appellant sought to reopen his claims in January 2003.  
The regulations require that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and define material evidence 
as evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Proper analysis of the question requires a 
determination of whether the claim should be reopened and, if 
so, an adjudication on the merits after compliance with the 
duty to assist.

The evidence considered by the RO in reaching its May 1964 
decision included the appellant's service medical records; a 
VA Form VB 8-526 submitted in October 1957; the report from a 
VA medical examination conducted in January 1958; and a 
written statement submitted by the appellant in May 1964.  

The evidence added to the claims file after the May 1964 
rating decision denial includes the January 2003 claim to 
reopen; the reports of VA medical treatment rendered between 
2002 and 2008; VA x-ray reports dated in 2003 and 2004; the 
reports of VA medical examinations conducted in September 
2003 and October 2004; VA medical opinions rendered in July 
and October of 2008; a private chiropractor report dated in 
September 2003; private doctor reports dated in November 
2001, September 2003, and July 2004; third party statements 
dated in September 2003; and various written statements 
submitted by the appellant.

The appellant's claim was denied in May 1964 because there 
was no evidence of disability in service and because no 
disability was shown on the VA examination of January 1958.  
The RO concluded that the evidence of record did not show a 
relationship between the service-connected right leg 
disability and the claimed right ankle condition.  The VA x-
rays of September 2003 revealed degenerative changes of the 
right knee.  The September 2003 VA examiner rendered 
diagnoses of knee strain with degenerative changes on the 
right and right ankle sprain.  The October 2004 VA medical 
examination yielded a diagnosis of patella pain syndrome.  
The VA medical opinion rendered in October 2008 indicates 
that it was at least as likely as not that the appellant's 
right knee and right ankle complaints were etiologically 
related to the service-connected right leg disability.

The Board finds that the evidence added to the record after 
May 1964 has direct bearing on the issues of service 
connection for right knee and ankle disorders and therefore, 
is material.  This evidence also addresses and contradicts 
the reasoning offered in support of the May 1964 rating 
decision.  The new evidence, namely the September 2003 
diagnoses of right knee strain and right ankle sprain and the 
October 2008 VA medical opinion that there was a link between 
a service-connected disability and the current right knee and 
ankle conditions, when viewed with the evidence previously of 
record, is of significance because it relates to 
unestablished facts necessary to substantiate the claims.  
Because the credibility of the evidence is presumed for the 
purpose of reopening, the Board finds that the evidence cited 
above constitutes new and material evidence sufficient to 
reopen the claim for service connection for a right knee 
disorder, as well as the claim for a right ankle disorder.  
Having reopened both of these claims, the Board will now 
conduct a de novo review of them.

II.  Service connection

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease or injury, and 
any current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

As previously noted, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence 
of record in the present case, the Board is of the opinion 
that the weight of the evidence is in equipoise as to a 
finding that the appellant's right knee and ankle conditions 
are causally related to his service-connected right leg 
disability.

The evidence in favor of this conclusion includes a September 
2003 private medical statement that the appellant's right 
lower extremity complaints had gotten worse over the years 
and the worsening could be attributed to the in-service right 
leg injury; recent VA diagnoses of patella pain syndrome, 
right knee arthritis, right knee strain and right ankle 
sprain; and a nexus opinion rendered by a VA reviewer who 
concluded the appellant's current right knee and ankle 
complaints were related to the service-connected right leg 
disability.  See the October 2008 VA examination report.  On 
the other hand, there is the opinion of the October 2004 VA 
examiner who concluded that there was no current ankle 
pathology; this examiner also declined to relate the right 
knee condition to service.  Based on the totality of the 
evidence of record, the Board finds that evidence for and 
against each one of the appellant's two service connection 
claims is at least in relative equipoise on the question of 
whether the currently diagnosed right knee and ankle 
pathology is related to the service-connected right leg 
disability.  Resolving reasonable doubt in favor of the 
appellant, the Board finds that service connection for a 
right knee disability and a right ankle disability is 
warranted.


ORDER

Service connection is granted for a right knee strain with 
arthritis and for a right ankle sprain.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded the case 
in July 2007, in part, for the gathering of medical records.  
The only medical records obtained were VA records dated from 
February 2008 to June 2008; no VA records from May 2005 to 
January 2008 have been associated with the claims file.  
These records must be obtained on remand.

In addition, the RO still has not analyzed the appellant's 
left knee and low back service connection claims with 
consideration of a theory of secondary service connection by 
way of aggravation.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim).  The 
VA medical opinions rendered in July 2008, and October 2008, 
do not indicate whether the findings related to the low back 
and the left knee, such as the degenerative changes shown on 
x-ray in August 2004, were related to the right leg 
disability by way of aggravation.  In addition, the grant of 
service connection for right knee and ankle disabilities 
afforded the appellant in the decision above may result in a 
change in the analysis concerning the appellant's left knee 
and low back secondary service connection claims.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

The evidence of record at this time does not delineate 
whether or not the appellant's claimed low back and/or left 
knee complaints, including arthritis, are related by any 
possible theory, including aggravation, to his right leg 
disabilities.  Judicial interpretation of the matter of 
secondary service connection as embodied in 38 C.F.R. § 3.310 
requires consideration of whether the service-connected 
disability either causes or aggravates another condition. 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  The 
medical evidence of record has not yet sufficiently discussed 
the theory of secondary service connection via aggravation.  
This must be addressed on remand.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:


1.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his lumbar spine and 
left knee since 2000, and secure all 
available relevant reports not already of 
record from those sources.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical records to VA.  Any 
records obtained should be associated 
with the claims folders.

2.  All VA treatment records for the 
appellant dated from May 2005 to the 
present not already of record should be 
identified and obtained.  This should 
include nurses' notes, progress notes, 
doctors' orders, medications, medical 
evaluations, imaging reports and all 
other information not already of record.  
These records should be associated with 
the claims file.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given an 
opportunity to secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
an orthopedic examination to determine 
the nature, onset date and etiology of 
any low back and left knee pathology.  
The claims file must be made available to 
the examining physician for review in 
connection with the examination.  The 
examiner should state in the report 
whether said claims file review was 
conducted.  All necessary tests, such as 
x-rays, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examination report should 
include a detailed account of all 
manifestations of low back and left knee 
pathology present.  (An opinion should be 
provided based on review of the claims 
file alone if the appellant fails to 
report for the examination.)

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any lumbar spine and left 
knee disorder found, including arthritis.  
The examiner should offer an opinion as 
to whether the onset of any current low 
back or left knee disorder, including 
arthritis, is attributable to the 
appellant's military service or to any 
service-connected disability.

Specifically, the examiner must address 
the questions of:
a.  Whether the appellant has any 
arthritis, any degenerative disc 
disease or other pathology in his 
lumbar spine?  Whether the appellant 
has any arthritis or other pathology 
in his left knee?

b.  Whether the appellant's current 
lumbar spine pathology, including 
arthritis and disc disease, is 
causally or etiologically related to 
his period of military service (1955 
to 1957), including his parachute 
jumping?

c.  Whether the appellant's current 
left knee pathology, including 
arthritis, is causally or 
etiologically related to his period 
of military service (1955 to 1957), 
including his parachute jumping?

d.  Whether the appellant's current 
lumbar spine or left knee pathology, 
including arthritis, is related to 
symptoms and signs that may have 
occurred within one year of the 
appellant's service separation in 
October 1957? 

e.  Whether any service-connected 
right lower extremity disability 
(knee, leg or ankle) caused, 
aggravated, contributed to, or 
accelerated any existing lumbar 
spine or left knee pathology, 
including arthritis? and  

f.  If the appellant's service-
connected right leg disabilities 
aggravated, contributed to, or 
accelerated any lumbar spine or left 
knee pathology, including arthritis, 
to what extent, stated in terms of a 
percentage, did they so contribute 
as compared to the natural progress 
of the condition itself or as 
opposed to other possible 
contributing factors? 

A rationale must be provided for all 
opinions expressed with reference to the 
medical literature as appropriate.

5.  Upon receipt of the VA physician's 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
orthopedic specialist for corrections or 
additions.

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's lumbar 
spine and left knee claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including direct and secondary 
service connection, 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The re-adjudication must include 
consideration of whether any claimed 
lumbar spine and left knee pathology has 
been caused or made worse by the 
appellant's three service-connected right 
leg disabilities.

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


